Citation Nr: 0516455	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-12 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active duty for training from November 1977 
to July 1978 and active service from April 1979 to September 
1988.  He was a member of the Texas Army National Guard from 
May 1978 to April 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board in May 2003 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  Transcripts of the Travel Board 
and RO hearing testimony are associated with the claim file.

In October 2003, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for further appellate review.  The veteran's 
representative submitted additional argument on his behalf in 
May 2005.


FINDINGS OF FACT

1.  The veteran does not have a definitive diagnosis of PTSD.

2.  The veteran's claimed stressors are not combat related.

3.  The service medical records (SMRs) reflect entries of 
complaints of anxiety, which the medical findings related to 
non-job related stressors.

4.  The veteran's claimed stressors are not confirmed.

5.  The evidence of record does not show the veteran's 
claimed PTSD to have been caused or made worse by his active 
service.
CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., upon receipt of a 
substantially complete application for benefits, imposes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
as well as a duty to notify the claimant what information and 
evidence, if any, the claimant is to provide, what evidence 
VA will attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2004).

VCAA duty to notify

In a letter dated in October 2001 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran to identify the source of any records he 
desired considered on his claim.  As concerned private 
treatment records, the RO informed him that, at his option, 
the RO would obtain any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The letter also 
informed the veteran to send information which described 
additional evidence or the evidence itself, which the Board 
construes as reasonably informing him to submit any evidence 
in his possession.  In response to the letter, the veteran 
informed the RO that all of the evidence in support of his 
claim was in his VA treatment records.
The letter informed the veteran that he had to submit any 
evidence he desired considered within 30 days of the date of 
the letter.  The U.S. Court Of Appeals For The Federal 
Circuit's decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA), held that any period less than one year violated the 
VCAA-prescribed period.  Congress subsequently overruled that 
portion of PVA, retroactively, in the Veterans Benefit Act of 
2003.  Nonetheless, in the interim in October 2003, the Board 
remanded the case for additional development, to include a 
VCAA notice which complied with PVA.

In a letter dated in May 2004 (letter), the RO issued the 
veteran another VCAA notice letter.  and VA's obligations 
under the act, to include the evidence needed to support his 
claim.  In addition to the required statutory elements, the 
May 2004 letter instructed the veteran to provide any 
evidence or information related to his appeal that he had in 
his possession.  The letter also instructed the veteran to 
provide more detailed information related to his claimed 
stressors, to include the exact role the veteran played in 
the claimed events, and more precise dates as to when the 
claimed events occurred.  The May 2004 letter again informed 
him that the RO would obtain any records he identified as 
related to his claim.  The claim file reflects no record of 
the May 2004 letter having been returned as undelivered or 
any record of a response by the veteran.

The Board finds that the letter and the May 2004 letter meet 
the notice-content requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) and 5103(b)(3); 38 C.F.R. § 3.159(b)(1); Opinion Of 
The General Counsel 1-2004 (February 24, 2004); Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Quartuccio v. 
Principi, 16 Vet. App. 183.

VCAA duty to assist

The RO obtained the veteran's VA treatment records and 
arranged for an appropriate examination.  The RO also sought 
to obtain more detailed information from the veteran for 
purposes of developing his claimed stressors.  Although the 
veteran did not respond to the May 2004 letter, the RO 
checked VA records for any record of the person the veteran 
claimed died in his arms.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  Thus, the Board 
finds that the RO has complied with the duty to assist the 
veteran with the development of his claim.  38 C.F.R. 
§ 3.159(c).

Overview

The veteran filed his claim for entitlement to service 
connection for PTSD in August 2001.  A December 2001 rating 
decision denied the claim.  The veteran's claimed stressors 
involve events which he claims he witnessed or participated 
in while assigned to a military police (MP) unit.

Factual background

The veteran's DD Form 214 reflects that his military 
occupation specialty was administrative specialist.  An April 
1983 entry in the SMRs reflects that the veteran presented 
with complaints of nervous shaking and that he was under 
stress at work.  The entry noted a tremor of the hands, and 
that the veteran had just arrived from Germany, and that he 
worked nights in the MPs as a clerk, and that he had 
difficulty typing reports correctly.  He was referred to 
mental health.  Approximately six hours later, he presented 
with complaints of shaking all over, and that he was unable 
to take Valium due to the shaking.  He reported that he had 
worked 36 hours, when he began shaking uncontrollably.  He 
reported similar episodes since age 18.  The next day, he 
again presented with complaints of stress and related that he 
did not like working the midnight shift.  His specific 
complaint was that he did not like the midnight shift.

A February 1986 entry in the SMRs reflects the veteran was 
hospitalized in April 1983 for an anxiety reaction, and noted 
that the acute situational stress apparently had resolved.  A 
May 1986 Discharge Summary reflects that the veteran was 
hospitalized for acute alcoholic intoxication with violent 
behavior.  The Summary reflects that the veteran had served 
four years as an administrative clerk, and that he was 
married.  The veteran reported that his wife gave birth to a 
premature baby who died, and that she recently experienced 
another premature birth where the baby died.  He reported 
that he ruminated over the deaths and started having 
anorexia, sleep disturbance, irritability, and diminished 
moods.  He then started drinking more.  The examiner noted 
the veteran to be depressed and suicidal, though he had no 
particular plan or real intent.  He was diagnosed with 
alcohol abuse and entered into the alcohol extended 
detoxification program, which he completed successfully.

A November 1988 Community Mental Health Service Questionnaire 
reflects that the veteran noted that he presented to seek 
assistance with obtaining an assignment to an installation 
closer to a medical center.  He related that he and his wife 
had just lost their third child.  He noted that he had 
experienced trouble with people in his unit and in doing his 
job, but he provided no specifics.  He also noted an instance 
of nonjudicial punishment for a disobedience type offense 
without further specifics.

A July 2001 VA PTSD Assessment note by a clinical 
psychologist reflects that the veteran related that, although 
his primary MOS was administrative specialist, he functioned 
in other capacities, to include maintaining a state of 
readiness for nuclear and chemical warfare.  He related that 
he experienced nightmares with traumatic content three times 
daily, and that, while in the mess hall, a friend choked to 
death on a bacon rind despite the veteran's efforts to save 
him.  He also reported that hearing news reports of parents 
harming their children reminded him of an incident of a baby 
having died in his arms when he worked air evacuation with an 
air ambulance company.  The note reflects that the veteran 
was administered the Boston Depression Inventory (BDI), the 
Modified Injury Severity Scale (MISS), and the Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2).  The evaluator 
interpreted the veteran's responses has having produced 
essentially invalid results, with grossly elevated validity 
and clinical scales.  The evaluator opined that the veteran's 
results were similar to other veteran's similarly situated.  
The evaluator noted, however, that the MMPI-2 results 
indicated that depression and anxiety were present, in 
addition to other pathology such as low self-esteem, familial 
discord, and excessive guilt and self-punishing thinking.  
The evaluator opined that the veteran's profoundly elevated 
responses may be interpreted as a plea for help.  The 
evaluator observed that, while it was not feasible to form a 
diagnostic impression based on "these protocols," in light 
of the extensive discussion with the veteran, the evaluator 
opined that the veteran's reported symptomatology was in 
keeping with that of other veterans who had participated in 
trauma-related experiences similar to those described by the 
veteran.  The evaluator rendered an Axis I diagnosis of PTSD, 
chronic, delayed onset, and major depressive disorder, 
recurrent, moderate.

In his August 2001 statement, the veteran related that, while 
assigned to the 110th Military Police, the unit was tasked 
with guarding nuclear missile sites, where he observed rapes, 
drug abuse, and terrorists attacks.  He claimed that, on one 
occasion, his unit engaged the Red Brigade terrorist group, 
killed 10, and he captured one and killed one.  Then, when 
assigned to the 512th Military Police Group, he encountered 
racism, child abuse, accidental deaths, brutal beatings, and 
deaths.  "Nothing but crimes."  While assigned to the 29th 
Chemical Co., he again observed smuggling, drug abuse, and 
mental distress.  He also related the experience of the death 
of his children.  He referred to a friend who died in his 
arms, and the mental distress of maintaining a high state of 
alert.

At the May 2002 RO Hearing, the veteran related that he saw 
so many rapes, murders, hate crimes, child molestation, 
voyeurism, and sodomy, and that he had to go and investigate 
them.  He also related that he witnessed a person beaten to 
death by three or four individuals, and that he was powerless 
to prevent it because he was outnumbered.  He could not 
remember any names.  He also related an incident where, while 
with a MP company, he responded to a house where a person had 
shot himself in the head, a search of the house found two 
other bodies in the bathroom floating in blood, and a three-
year-old child watching television.  The veteran said he 
wondered how would the child deal with the situation?  The 
veteran explained his claimed involvement in these situations 
while assigned as an administrative clerk by relating that 
the clerks had to train with the MPs in case someone got shot 
up.  He also related that, while assigned to an intelligence 
unit "I did get to check in with Sadam Hussan." [Sic].

The June 2002 VA PTSD examination report reflects that the 
examiner reviewed the claim file, the veteran's computerized 
treatment records, and noted the July 2001 diagnosis of PTSD 
and major depressive disorder.  The veteran reported that he 
was stationed in Germany for approximately five years, and 
that he worked as a MP.  He related that he saw all sorts of 
problems, to include people beaten up, hate crimes, rape, and 
other destructive events.  He related an instance of a friend 
who died in his arms when he choked to death on a piece of 
food.  The veteran also related the death of his three 
children, he was married twice, and that he lived with his 
mother and kept to himself.  Mental status examination 
revealed the veteran to have a rather constant and coarse 
tremor of the right hand and arm.  He was hyperactive with 
increased psychomotor activity in his feet and legs.  He 
could walk about the office but seemed impaired due to the 
psychomotor activity.  Eye contact was normal, and he 
answered questions appropriately.  At times there was a 
loosening of thought association, and his answers reflected 
circumstantiality and tangentiality.  Speech was not 
spontaneous, and his mood was mildly depressed.  The 
veteran's affect was inappropriate at times, and when he 
laughed, his laugh was flat.  He seemed preoccupied with past 
difficulties.  As concerned the events the veteran claimed to 
have witnessed while assigned to a MP unit, the examiner 
observed that he was not certain if it was the reality or a 
delusion on the veteran's part, and there was a tendency 
towards grandiosity.  The examiner opined that the veteran's 
diagnosis was schizophrenia rather than PTSD, and that he 
suspected that much of the veteran's content was delusional, 
and he was not accurate in providing a history.  The examiner 
rendered an Axis I diagnosis of schizophrenia, 
undifferentiated type.

In his notice of disagreement, the veteran again asserted 
that he led a crew which captured five intruders and killed 
two, and that he tried to administer first aid to the friend 
who choked to death.

At the May 2003 Travel Board Hearing, the veteran related 
that the MPs could not accomplish the reports correctly, so 
he had to go on a lot of cases with them so he could get the 
report right.  He related that he had to break up a lot of 
fights, and that the friend and fellow soldier who died in 
his arms was a John Hinkley, and it occurred around November 
1981.  He also witnessed four or five people beat up a 
Caucasian person and leave him in a coma.  On another 
occasion, he responded to the scene where a person had hung 
himself with the cord of a Venetian blind.

The February 2005 supplemental statement of the case reflects 
that, pursuant to the October 2003 remand and in a May 2004 
letter, the RO asked the veteran to provide information which 
clearly identified his stressful events by providing dates, 
places, names and ranks of individuals involved, and units of 
assignments.  The veteran did not respond.

Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service.  See 38 C.F.R. § 
3.303.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The claimed 
stressor must be shown and verified.  Further, the veteran's 
uncorroborated testimony is not sufficient to verify the 
stressor.  Cohen v. Brown, 10 Vet. App. at 146-47 (Board must 
make finding of credibility of appellant's testimony).
The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Board finds that the evidence of record preponderates 
against the veteran's claim on a number of bases, the two 
most important of which are, he is diagnosed with a 
psychiatric disorder other than PTSD, and his claimed 
stressors are unconfirmed.  The only facets of the veteran's 
stressor statements which are confirmed is that he was 
assigned to a chemical company, ordinance battalion, and MP 
unit in Germany, and again when reassigned to the U.S.  The 
events which the veteran claimed to have been involved in 
while assigned to those units, however, are simply 
unconfirmed and unbelievable.  The Board deems it extremely 
doubtful that the veteran's military records would contain no 
documentation whatsoever of his having participated in the 
capture and killing of members of the so called Red Brigade.  
The Board also notes that the entries in his SMRs related to 
mental health counseling and alcohol detoxification reflect 
no reports from the veteran of any stressors related to his 
official military duties.  The stressors which he reported 
were related to the deaths of his children.

As concerns the July 2001 and June 2002 diagnoses, the Board 
does not consider them to be in conflict.  The psychologist 
who administered the BDI, MISS, and MMPI-2 cautioned that the 
veteran's responses produced invalid results, that a 
diagnostic impression could not be based on them, and that he 
based his assessment on the veteran's responses at the 
interview.  The June 2002 examination report reflects that 
the examining psychiatrist found the veteran delusional and 
an inaccurate provider of history, and diagnosed him as 
schizophrenic.  The Board finds no evidence in the claim file 
which undermines the psychiatrist's assessment and diagnosis.  
In fact, the veteran's assertion at the RO hearing that he 
got to check in with Saddam Hussein while assigned to an 
intelligence unit tends to substantiate it, as Saddam Hussein 
became a focus of U.S. policy and military action after the 
veteran's active service.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


